Citation Nr: 1645289	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-04 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to March 8, 2012, for service-connected lumbar stenosis, status post decompression, with scoliosis. 

2.  Entitlement to an evaluation in excess of 20 percent beginning March 8, 2012, for service-connected lumbar stenosis, status post decompression, with scoliosis.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected left sensorimotor radiculopathy, associated with the service-connected lumbar spine disability. 

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected lumbar radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1962 to November 1972. This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in November 2011 by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, with jurisdiction later being transferred to the RO in Phoenix, Arizona.

In August 2016, the RO awarded an increased 20 percent disability rating for the service-connected lumbar spine disability, effective from March 8, 2012.  The claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran was afforded VA orthopedic and peripheral nerves examinations in July 2016; however, a new orthopedic examination is necessary to fully comply with VA regulations.  38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, which the July 2016 examination did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In an August 2016 rating decision, the RO granted a separate 10 percent rating for lumbar radiculopathy of the right lower extremity.  As lumbar radiculopathy of the right lower extremity associated with the lumbar spine disability, as well as left sensorimotor radiculopathy for a separate rating is also in effect, are the types of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, and are associated with the lumbar spine disability on appeal.  Thus, consideration of the left sensorimotor and right lower extremity lumbar radiculopathy claims must be deferred pending resolution of the lumbar spine disability claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbar spine disability, including left sensorimotor and right lower extremity lumbar radiculopathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

A thorough neurologic examination of the Veteran's lumbar spine must be performed.  The examiner must specifically state whether any neurologic manifestations found, other than the associated left sensorimotor and right lower extremity lumbar radiculopathy, are caused by the Veteran's service-connected lumbar spine disability.  The examiner must also specifically state whether any neurologic manifestation found, including left sensorimotor radiculopathy and right lower extremity lumbar radiculopathy, results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




